UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. Boston Common International Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 94.1% Australia - 4.6% AMP LTD $ Origin Energy Sims Metal Management LTD - ADR WorleyParsons LTD Belgium - 1.5% Umicore SA Brazil - 1.1% Tim Participacoes SA - ADR China - 1.2% Tingyi Holding Corporation Finland - 1.6% Sampo Group France - 7.6% Air Liquide SA AXA SA Casino Guichard Perrachon SA Danone SA Germany - 6.7% adidas AG Henkel AG and Company KGaA K&S AG SAP AG - ADR Vossloh AG Hong Kong - 2.7% Hang Seng Bank LTD Television Broadcast LTD Indonesia - 0.5% PT Bank Rakyat Indonesia (Persero) Tbk Israel - 1.7% Check Point Software Technologies LTD * Japan - 14.8% FANUC LTD Honda Motor Company LTD - ADR Kao Corporation Keyence Corporation Kubota Corporation - ADR Mitsui Fudosan Company Rakuten, Inc. SYSMEX Corporation TERUMO Corporation Toray Industries, Inc. Luxembourg - 1.7% Subsea 7 SA Mexico - 0.7% Grupo Financiero Banorte SAB de CV Netherlands - 4.5% ASML Holding NV - ADR Koninklijke Philips Electronics NV - ADR Unilever NV - ADR Norway - 2.1% Statoil ASA - ADR Portugal - 0.9% EDP Renovaveis SA * Republic of Korea - 1.1% Hyundai Motor Company Singapore - 3.8% CapitaLand LTD Golden Agri-Resources LTD Singapore Telecommunications LTD South Africa - 2.1% Naspers Standard Bank Group LTD Sweden - 1.4% Atlas Copco AB Switzerland - 10.5% ABB LTD - ADR Julius Baer Gruppe AG Kuehne & Nagel International Novartis AG - ADR Roche Holding LTD - ADR Taiwan - 1.1% Taiwan Semiconductor Manufacturing Company LTD - ADR Thailand - 1.3% Kasikornbank PLC United Kingdom - 19.0% Barclays PLC BG Group GlaxoSmithKline PLC HSBC Holdings PLC - ADR Johnson Matthey Pearson PLC - ADR Smith & Nephew PLC - ADR Spirax-Sarco Engineering PLC SSE PLC Standard Chartered Bank PLC Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $95,121,736) PREFERRED STOCKS - 2.5% Brazil - 0.8% Companhia Energetica de Minas Gerais - ADR Germany - 1.7% Henkel AG and Company KGaA TOTAL PREFERRED STOCKS (Cost $2,806,766) MONEY MARKET FUNDS - 7.1% Fidelity Money Market Portfolio, 0.01% (1) TOTAL MONEY MARKET FUNDS (Cost $7,810,911) TOTAL INVESTMENTS - 103.7% (Cost $105,739,410) Liabilities in Excess of Other Assets - (3.7)% ) NET ASSETS - 100.0% $ * Non-Income Producing Annualized seven-day yield as of December 31, 2012. ADR American Depositary Receipt The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure December 31, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks* $ $ $
